[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FOR ARTICULATION AND REQUEST FOR MEMORANDUM OF DECISION
CT Page 11327
This matter came before the court on two separate occasions as a short calendar matter on motions to have Edward S. Reiner be made a party defendant.
On each occasion, the movant's attorney presented argument concerning movant's claim. No evidence was presented to the court upon which the court could make findings of fact upon which it might determine the status of the movant as a proposed party to this action.
Since it was the movant's burden to present sufficient evidence to justify his being made a party and the movant did not sustain that burden, the court denied movant's motion on each occasion.
The court was aware of the attendance of plaintiff's counsel at each of the short calendar sessions and determined that an appropriate sanction against the movant for requiring plaintiff's counsel to attend the second hearing after having his first motion denied was a reasonable sum of $300 representing two hours of counsel's time.
Stodolink, J.